Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 10, 2022

The Court of Appeals hereby passes the following order:

A22D0258. JUANDA ROBERTS et al. v. KEVINA MCCOY et al.

      Juanda and Leighton Roberts (the “Applicants”) filed a petition for third-party
custody under OCGA § 19-7-3.1, the Equitable Caregiver Act, against Kevina McCoy
and William Kemp (the “Biological Parents”) regarding minor child J.K. The
Applicants sought to be adjudicated as equitable caregivers and granted custody of
the child.1 The Biological Parents each filed a motion to dismiss the petition. The
superior court entered a “Final Order” granting the motions to dismiss, finding that
the Applicants did not establish standing to maintain the action under OCGA
§ 19-7-3.1 (d). The Applicants then filed this timely application for discretionary
review.
      Under OCGA § 5-6-34 (a) (11), direct appeals are permitted from “[a]ll
judgments or orders in child custody cases awarding, refusing to change, or
modifying child custody[.]”2 Thus, the superior court’s order here is directly
appealable. Id.; see, e.g., Skinner v. Miles, 361 Ga. App. 764 (863 SE2d 578) (2021)
(entertaining direct appeal from trial court’s ruling in action under the Equitable

      1
       Applicant Leighton Roberts is Kevina McCoy’s first cousin, and the
Applicants had previously entered into a temporary guardianship agreement with
McCoy to care for the child.
      2
         Although the trial court’s order is entitled “Final Order,” it indicates that the
Biological Parents have filed additional claims and motions, and it is not clear from
the application materials whether the action remains pending below. However, even
if the action remains pending, interlocutory orders involving child custody are subject
to direct appeal. See Taylor v. Curl, 298 Ga. App. 45, 45 (679 SE2d 80) (2009).
Caregiver Act); In the Interest of K. L., __ Ga. App. __ (Case No. A21A1233) (Feb.
11, 2022) (same). This Court will grant a timely application for discretionary review
if the lower court’s order is subject to direct appeal. See OCGA § 5-6-35 (j).
Accordingly, this application is hereby GRANTED. The Applicants shall have ten
days from the date of this order to file a notice of appeal in the superior court. See
OCGA § 5-6-35 (g). If the Applicants already have filed a notice of appeal in the
superior court, then they need not file a second notice. The clerk of the superior court
is DIRECTED to include a copy of this order in the record transmitted to the Court
of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/10/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.